 504DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDiehl Equipment Company, Inc. and Local Union#469 of the United Association of Journeymenand Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada,AFL-CIO. Case 28-CA-9333December 29, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn August 16, 1989, Administrative Law JudgeGeorge Christensen issued the attached decisionThe Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbriefThe National Labor Relations Board has consid-ered the decision and the record in light of the ex-ceptions and briefs and has decided to affirm thejudge's rulings, findings,' and conclusions2 and toadopt the recommended Order as modified 3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Diehl Equipment Company, Inc, Phoe-nix, Arizona, its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified1 Substitute the following for paragraph 1"1 Cease and desist from"(a) Failing and refusing to hire job applicantsbecause of their known or suspected membership inand/or support of Local Union #469 of the UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United'The Respondent has excepted to some of the judge s credibility find-ings The Board s established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Or 1951)We have carefully examined the record and find no basis for reversingthe findings Nor do we find any merit to the Respondent s contentionthat the judge was prejudiced and biased against It On our full consider-ation of the record, we find no evidence that the judge prejudged thecase, made prejudicial rulings, or demonstrated a bias against the Re-spondentWe correct the following Inadvertent errors in the judge's decisionThe charge in this case was filed on February 18, 1988 The correct datefor the hire of Michael Morris was October 3, 19882 In affirming the judge s conclusion that Beryl Dyer was the Re-spondent s agent, we rely additionally on evidence that her job routinelyInvolved handing job applications to individuals and receiving the com-pleted applications from them Consequently, the Respondent had placedDyer in a position in which she had the apparent authority to provideinformation and to answer questions relative to the application forms shehandled3 The judge inadvertently omitted from the Order and notice a narrowcease-and-desist provisionStates and Canada, AFL-CIO or any other labororganization"(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act"2 Substitute the attached notice for that of theadministrative law judgeAPPENDIX BNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT fail or refuse to hire job appli-cants because of their known or suspected member-ship in or support of Local Union #469 of theUnited Association of Journeymen and Apprenticesof the Plumbing and Pipefittmg Industry of theUnited States and Canada, AFL-CIO or any otherlabor organizationWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the ActWE WILL offer immediate employment to KarlStahl, Greg Wilson, and John LehnerWE WILL make Karl Stahl, Greg Wilson, andJohn Lehner whole for any wages or benefit lossesthey may have suffered by virtue of our unlawfulfailure or refusal to hire them because of theirknown or suspected membership in, and/or supportof, Local #469, plus interestDIEHL EQUIPMENT COMPANY, INCRobin Silberman and Michael Karlson, for the GeneralCounselGuy D Knoller, of Phoenix, Arizona, for the Respond-entDECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law JudgeOn December 20, 21, and 22, 1988,1 I conducted a hear-ing at Phoenix, Arizona, to try issues raised by a com-plaint issued on September 30 based on a charge filed byLocal Union #469 of the United Association of Journey-men and Apprentices of the Plumbing and Pipefitting In-1 Read 1988 after further date references omitting the year297 NLRB No 73 DIEHL EQUIPMENT CO505dustry of the United States and Canada, AFL-CIO(Union) on July 27, as amended on September 14The complaint alleged and Diehl Equipment Compa-ny, Inc (DEC) denied DEC violated Section 8(a)(1) and(3) of the National Labor Relations Act (Act) by refus-ing to hire three job applicants because of their member-ship in and/or support of the UnionThe General Counsel and DEC appeared by counseland were afforded full opportunity to adduce evidence,examine and cross-examine witnesses, argue, and filebriefs Both filed briefsBased on my review of the entire record,2 observationof the witnesses, perusal of the briefs and research, Ienter the followingFINDINGS OF FACT3I JURISDICTION AND LABOR ORGANIZATIONThe complaint alleged, the answer admitted and I findat all relevant times DEC was an employer engaged incommerce in a business affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act and theUnion was a labor organization within the meaning ofSection 2(5) of the ActII THE ALLEGED UNFAIR LABOR PRACTICESA FactsAt all relevant times DEC was a contractor installingand servicing refrigerating and air-conditioning units andrelated equipment (piping, etc ) in warehouses, supermar-kets, restaurants, apartment buildings, etc in the Phoenixarea DEC also purchased used refrigerating and air-con-ditioning units for reconditioning, sale, and installationFor years prior to 1988, DEC observed the terms of aseries of prehire agreements negotiated by the Plumbing& Air Conditioning Contractors of Central and NorthernArizona (PAC) and the Union setting out the wages,hours, and working conditions of appropriate classifica-tions of employees of contractors affiliated with PACPrior to the February 13 eipiration of the last in a suc-cession of such agreements DEC, citing Deklewa,4 timelyadvised the Union that DEC would not comply with theterms of any successor to the expiring agreement norcontinue after its expiration to recognize the Union asthe exclusive collective-bargaining representative of itsemployees.The day before the PAC-Union agreement expiredDEC terminated the services of those of its employeeson whose behalf it was tendering payments into varioustrust funds (health, pension) established under the expir-ing agreement and an undetermined number of the termi-nated employees withdrew from active membership in2 The G C s motion to correct the transcript is granted The correc-tions appear in the attached Appendix A [omitted from publication]3 While every apparent or nonapparent conflict in the evidence has notbeen specifically resolved below, my findings are based on my examina-tion of the entire record, my observation of the witnesses demeanorwhile testifying, and my evaluation of the reliability of their testimony,therefore any testimony in the record which is inconsistent with my find-ings is discredited4 John Deklewa & Sons, 282 NLRB 1375 (1987), enfd 843 F 2d 770 (3dCm 1988), cert denied 488 U S 889 (1988)the Union (by securing withdrawal cards), includingDEC Vice President Herman Kosin 5The same day (July 12) the Union filed charges withRegion 28 of the National Labor Relations Board(Board) alleging by the terminations DEC violated theAct and simultaneously filed a petition for certificationas the exclusive collective-bargaining representative ofthe unit of DEC's employees covered by the expiredagreement 6The General Counsel refused to issue a complaintbased on the charge after concluding DEC had not vio-lated the Act because the terminated employees were re-hired the first workday following their termination andthe contract expiration of Saturday, February 13 TheUnion thereupon withdrew its charge and petition, andon Friday, March 4, the Region dispatched a letter ad-vising DEC of the withdrawalsBetween the date the Union filed its petition and thedate the Region issued its notice of the withdrawals(February 12-March 4), at the suggestion of Union Busi-ness Agent Henry Olea, union members Karl Stahl andGreg Wilson applied for employment at DEC's officesBy 1988 Karl Stahl had been a member of variouslocal unions affiliated with the United Association ofJourneymen and Apprentices of the Plumbing and Pipe-fitting Industry over the previous 40 years and a memberof the Union since 1981 (after working within theUnion's jurisdiction on a travel card the previous 3years) He was consistently employed as a pipefitter For9 years prior to July of 1987, he was employed in thePhoenix area by J B Rodgers Co as a pipefitter, pri-marily to service refrigeration and air-conditioning unitsand related equipment, with a lesser amount of time de-voted to installing such units and equipment In prioremployments, Stahl worked both at installing and servic-ing refrigeration and air-conditioning units and relatedequipmentOn leaving Rodgers' employment in July 1987, Stahlregistered at the union hiring hall on the refrigerationpipefitter "B" out-of-work list Aware there was littlelikelihood of receiving job referrals,7 Stahl began callingon refrigeration/air-conditioning contractors in the areato make his availability and qualifications known, in thehope one of the contractors would request his dispatchby name from the union hiring hall 8To keep their job availability current on the out-of-work lists at the union hiring hall, registrants were re-quired to report in person to the union hiring hall eachWednesday and sign the appropriate out-of-work list3 The complaint alleged, the answer admitted, and I find that at allpertinent times Komi] was an officer, supervisor, and agent of DECacting on its behalf within the meaning of Sec 2 of the Act6 All employees of DEC performing all plumbing, heating, refngera-lion service, and piping work7 The Union maintained "A" and "B" lists for refrigeration pipefittersand steam impefitters Out-of-work pipefitters on the "B" list were not re-ferred out until all the pipefitters on the 'A" list had been referred6 The Union s hiring hall rules permitted such dispatches withoutregard to the requested member's position on the out-of-work lists 506DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAfter signing the list the morning of February 22,Stahl asked Olea if he knew of any place he might securesome work9 and Olea suggested he try DECStahl previously visited DEC's offices (in August1987), conversed with Komi, recited his qualificationsand availability, and gave Kosin a card listing his name,address, and telephone number for future contact whenKosm told him DEC was not hiring at that time He re-turned to DEC's offices following his February 22 con-versation with Olea and asked to see Kosm Kosin invit-ed Stahl into his office, stating he remembered Stahl andstill had his card Stahl renewed his request for employ;ment Kosin advised Stahl that DEC was not hiring and.Stahl left DEC never requested Stahl's services, eitherafter his August 1987 or his February 1988 interviewGreg Wilson began his apprenticeship as a pipefitterunder the Union's auspices in January 1970 and qualifiedas a journeyman 5 years later He subsequently workedas a pipefitter for a number of contractors in the Phoenixarea, both installing and servicing refrigeration and air-conditioning units and related equipmentNot having worked for a substantial period prior toFebruary, he visited the union hiring hall on February 26to register on the Union's refrigeration pipefitter out-of-work list 19 He spoke to Olea after registering, tellingOlea he needed whatever work he could get and askedOlea if he knew of anything Olea told him he might tryDECThe following Monday (February 29) Wilson went toDEC's offices and spoke to Kosm He told Kosin heneeded income, would do any kind of work, and nameda number of his previous employers in the area Kosinexpressed his awareness Wilson's previous employerswere all signatory to contracts with the Union and askedif Wilson was a union member Wilson replied he hadbeen out of work for a considerable period, was unableto pay his union dues, and lost his membership Kosmstated DEC might be able to use Wilson, depending onwhether or not it was successful on a pending bid, tookWilson's name, address, and telephone number, and sug-gested Wilson telephone him later that day, since heshould know by then whether or not DEC was the suc-cessful bidderWilson called Kosin later that day Kosm stated hestill did not know if DEC was the successful bidder andsuggested Wilson call a few days later Wilson calledKosm a few days later and Kosin told him DEC was notthe successful bidder and suggested Wilson call in amonth or two for possible employment Wilson did notcall and DEC never called WilsonThe Monday or Tuesday (March 8 or 9) following theRegion's Friday, March 4 mailing to DEC of notice ofthe union petition and unfair labor practice charge with-drawals, Rime Refrigeration (RR) President Jim Cleve-land and Chief of Operations Arnie Page came to DEC's9 After his July 1987 termination from steady employment with J BRodgers Co, Stahl secured only a few short term jobs through the unionhiring hall and brief employments as a security guard and taxi driver, hetestified he was prepared to take any job he could get at whatever wageshe could secure10 He was not a union member at that time, his membership havinglapsed due to his inability to pay duespremises to view DEC's Inventory of reconditioned re-frigeration cases with a view to purchasing cases for in-stallation at one of RR's customer's premises 11 Pagewas a member of PAC's negotiating committee and wasparticipating at the time in negotiations with the Unionover the terms of a successor to the expired PAC-UnionagreementGreg Diehl, DEC's president," met the two and es-corted them around DEC's yard while they viewed theavailable reconditioned equipment and discussed priceIn the course of the visit, Diehl informed Page he hadterminated some of his pipefitters prior to the expirationof the PAC-Union agreement and subsequently rehiredthem Page responded the contractors affiliated withPAC had been advised by PAC not to terminate any em-ployees, whether or not they were going to remain sig-natory to a successor PAC-Union agreement Diehl toldPage the Union filed unfair labor practice chargesagainst him over the terminations as well as an electionpetition and was sending its members to DEC to applyfor jobs to assure its winning the election but he was notgoing to hire any of them 13 Page responded Diehl didnot have to do that, since only employees on DEC'sactive payroll when the PAC-Union agreement expiredwould be eligible to vote in an electionAbout 5 months later (on August 8) another unionmember went to DEC's office at the suggestion of Oleato apply for a jobJohn Lehner, who apprenticed under union auspices in1958 and attained journeyman status 5 years later as apipefitter, had been unemployed about 6 months when hereported to the union hiring hall on August 8 to re-regis-ter on the union out-of-work "A" steam pipefitter out-of-work list His previous work at the trade was alwayssteam pipefitting work, except for running pipe to air-conditioning and refrigeration units (primarily theformer) Following registration, Lehner told Olea hebadly needed work14 and asked Olea if he knew of anyavailable work Olea replied he heard work was avail-able at DECLehner immediaieli went to DEC's office and spoketo Beryl Dyer, seated at a desk immediately inside theentrance 15 He asked Dyer if any work was availableWithout advising Lehner whether or not work wasavailable, she handed Lehner a job application and askedhim fill it out He did so, listing as his desired wage rate" RR was a DEC competitor in the refrigeration/air conditioningcontracting business12 The complaint alleged, the answer admitted and I find at all perti-nent times Diehl was an officer, supervisor and agent of DEC acting onits behalf within the meaning of Sec 2 of the Act13 Page testified the small number of refrigeration/air-conditioningcontractors in the area knew most of the refrigeration pipefitters in thearea who were union members (both Page and Diehl had been doingbusiness in the area for many years)14 Lehner previously sought work at both nonunion and union shopswithin the Industry as well as employers in other industries•warehous-ing, maintenance, etc, without success19 Dyer had been employed by DEC for approximately 9 years Shekept DEC's books, handled payroll, typed letters, answered telephones,and performed general clerical duties She prepared the reports accompanying periodic payments into trust funds established under the PAC Uagreements during the time DEC was party thereto DIEHL EQUIPMENT CO507$10 per hour 16 On its return to her, she examined theapplication, noted Lehner's previous employers wereknown to her as signatories to PAC-Union agreements,and commented "You're Union" Lehner confirmed hewas a union member Dyer told him he had better go tothe union hall to secure employment Lehner stated therewas not any work available there Dyer stated DEC didnot hire union help anymore, Lehner would have to goto the union hall if he wanted employment Lehner leftDyer took his application in to Kosin, who scrutinized itand determined from Lehner's previous employees, asDyer had, that Lehner was a union member DEC nevercontacted Lehner thereafterOn receipt of the Union's February 12 petition for cer-tification as the majority representative of a unit ofDEC's employees, the Region addressed a letter to DECenclosing a copy of the union petition and requestingDEC submit a list of its employees within the unit de-scribed in the petitionOn February 17 DEC responded with the followinglistGreg DiehlPresidentTim DiehlpipefitterHerman KosmVice PresidentBeryl Dyerbookkeeper/secretaryTodd Candelanapart-time deliveryWanda NihansecretaryGuy HermescarpenterSteve Leningercarpenter helperClayton McClureenergy management serviceBrad PersonpipefitterDEC failed to include on its list four of the five pipe-fitters terminated on February 12 and rehired the nextworkday, February 16, namelyJoseph AmatoRichard PiresDon KosmJames Remaley17DEC also erroneously classified Hermes as a carpen-ter, teninger as a carpenter helper and McClure asenergy management service 18From the foregoing it appears the unit at that timeconsisted of nine employees•pipefitters Amato, TimDiehl, Don Kosin, McClure, Person, Pires, and Remal-ley, reconditioner/installer Hermes and helper LeningerSometime betwe en February 13 and October 3 Amatoand Hermes left DEC's employ, were rehired on Octo-ber 3, and were in DEC's employ on December 14,19 19James Carlson was hired as a helper on May 3 and lefton June 10, Robert Belleview was hired as a pipefitteron June 27 and left on July 13, Frankie Garner was hiredas a helper on July 14 and left on July 20, AndrewSchmidt was hired as a helper on March 28 and left on16 Ten dollars per hour was considerably below union scale17 TIM Diehl, the fifth mpefitter terminated and rehired, was Includedin the submitted list16 Greg Diehl testified DEC had not hired a carpenter in the previous20 years described Hermes and Leninger s job duties as the reconditionmg and installation of used refrigeration units and McClure's duties as theservicing of refrigeration units1† The record does not reflect when Amato and Hermes left DEC semployNovember 21, Randall Tyler was hired as a helper onMay 16 and left on August 19, James Blazek was hiredas a pipefitter on May 9 and was in DEC's employ onDecember 14, James Carpenter was hired as a pipefitteron March 28 and was in DEC's employ on December14, Mark Gourdoux was hired to perform the same workas Hermes on July 28 and was in DEC's employ on De-cember 14, Michael Morns was hired as a pipefitter onOctober 32 and was in DEC's employ on December 14,Larry Quarles was hired as a pipefitter on March 28 andwas in DEC's employ on December 14, David Richeywas hired as a helper on March 28 and was in DEC'semploy on December 14, and Jeff Vanoy was hired as ahelper on March 28 and was in DEC's employ on De-cember 14It is clear while the Union's petition for certificationwas pending DEC refrained from hiring unit employees,but thereafter hired 2 pipefitters and 3 helpers on March28, 1 helper on May 3, 1 pipefitter on May 9, 1 helper onMay 16, 1 pipefitter on June 27, 1 helper on July 14, 1reconditioner/installer on July 28 and 2 pipefitters and 1reconditioner/installer on October 3, a total of 14 newhires, for a unit on December 14 consisting of 16 em-eployees 20B Analysis and ConclusionsBy proving1 DEC followed the policy of avoiding hiring poten-tial union supporters during the pendency of the Union'srepresentation (per Greg Diehl's statements to Page)2 DEC continued to avoid hiring potential union sup-porters after the Union's withdrawal of its representationpetition (per Dyer's statements to Lehner) 213 DEC was aware Stahl, Wilson, and Lehner werelong-time union members and/or probably union sup-porters at the time they applied for employment (by theirwork histories communicated orally to Herman Kosin byStahl and Wilson and in writing to Dyer and HermanKosin by Lehner)4 Five new employees were employed by DEC short-ly after the Union withdrew its representation petitionfor work Stahl and Wilson were qualified to perform, ad-ditional employees were hired thereafter for work Stahland Wilson were qualified to perform, but neither wasever offered employment, and three employees werehired by DEC subsequent to Lehner's applicant for em-ployment, one for work Lehner was qualified to perform(reconditioner/installer) at a higher rate than the rateLehner was willing to accept20 Pipefitters Amato, Blazek, Carpenter, Tim Diehl, Don Komi,McClure, Morris, Person, Pires, Quarles, and Remaley, reconditioner/installers Gourdoux and Hermes, and helpers Leninger, Richey, andVanoy61 I find Dyer, as DEC s office factotum for approximately 9 years,was aware of and reflected that policy in her comments to Lehner andthat she possessed the apparent authority to speak on DEC s behalf andtherefore spoke as DEC s agent when she advised Lehner in AugustDEC did not hire union members after he confirmed her question as tohis union status American Cleaning Co, 291 NLRB 399 (1988), Multima-tic Products, 288 NLRB 1279 (1988), Minnesota Boxed Meat, 282 NLRB1208 (1987), Star Color Plate Service 279 NLRB 576 (1986) CumberlandFarms, 258 NLRB 900 (1981), and Young Hinkle Corp, 244 NLRB 264fn 2 (1979) 508DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI find and conclude that the General Counsel has es-tablished a prima facie case that Stahl, Wilson, andLehner were denied employment by-DEC because DECknew or suspected they were union members and/orsupportersThe question remaining is whether DEC met theburden of establishing it would not have hired the threein any event, irregardless of their suspected union mem-bership and/or support 23DEC contends it did not hire the three1 Because DEC was not hiring new employees at thetimes the three applied2 DEC followed the policy of hiring former employ-ees with whose work it was familiar3 DEC did not discriminate against union members orsupporters after February 16 as demonstrated by its hireof union members after February 16, and did not hire thethree for the other reasons cited above and below4 Stahl was unqualified to perform refrigeration pipe-fitter work5 One of Wilson's former employers informedHerman Kosin that Wilson's work as a refrigerationpipefitter for that employer was unsatisfactory6 Lehner applied for work as a pipefitter but was notqualified to perform the work of a refrigeration pipefit-terWith respect to item 1, I have entered findings duringthe pendency of the union petition, DEC was refrainingfrom hiring because it suspected the Union was dispatch-ing job applicants who were union members or support-ers to apply for work in order to place employees onDEC's payroll who would vote for the Union in an an-ticipated representation election and that DEC continuedto follow the policy of refraining from hiring suspectedunion members and/or supporters after the Union with-drew its petition It is also notable DEC hired five unitemployees (a 50-percent increase in the unit) shortlyafter the Union withdrew its petition for representationdespite Kosm's knowledge of Stahl's and Wilson's avail-ability and skills and his possession of their telephonenumbers and addresses These factors negate DEC's con-tention it failed or refused to hire Stahl and Wilson atthe time they applied (during the pendency of the unionpetition) and failed or refused to hire them following thewithdrawal of the union petition because DEC was nothiring at the time Stahl and Wilson applied Rather,these factors support pipefitter scale and the rate DECwas paying its pipefitters), which indicates a willingnessto accept any work available It is further clear Lehner'sapplication was rejected immediately, without verifica-tion of his work skills, with the comment DEC did nothire union members, and that employees were subse-quently hired for jobs Lehner was capable of perform-ingIn view of the foregoing, I find and conclude DECfailed to refute the General Counsel's prima facie caseand establish Stahl, Wilson, and Lehner were denied em-ployment for reasons unconnected with their known orsuspected union membership and/or support22 Wright Line, 251 NLRB 1083 (1980), NLRB v Transportation Man-agement Corp, 462 U S 393 (1983)I therefore find and conclude that by failing or refus-ing to hire Stahl, Wilson, and Lehner because of theirknown or suspected union membership and/or supportDEC violated Section 8(a)(1) and (3) of the Act 23CONCLUSIONS OF LAW1 At all pertinent times DEC was an employer en-gaged in commerce in the construction industry withinthe meaning of Sections 2 and 8(b) of the Act2 At all pertinent times Greg Diehl and HermanKosm were officers, supervisors, and agents of DEC,acting on its behalf within the meaning of Section 2 ofthe Act3 At all pertinent times Beryl Dyer was an agent ofDEC acting on its behalf within the meaning of Section2 of the Act4 DEC violated Section 8(a)(1) and (3) of the Act byfailing or refusing to hire Karl Stahl, Greg Wilson, andJohn Lehner because of their suspected or known unionmembership and/or support5 The aforesaid unfair labor practices affected com-merce as defined in Section 2 of the ActTHE REMEDYHaving found DEC engaged in unfair labor practices,I recommend DEC be directed to cease and desist there-from and to take affirmative action designed to effectuatethe policies of the ActHaving found DEC discriminatorily failed or refusedto hire Karl Stahl, Greg Wilson, and John Lehner, I rec-ommend DEC be ordered to immediately offer Stahl,Wilson, and Lehner employment, if necessary terminat-ing the services of incumbents hired after DEC failed orrefused to hire them, and to make all three whole forwage and benefit losses they may have suffered by virtueof DEC's failure or refusal to hire them, less any interimearmngs,with the amounts due and interest thereon com-puted in accordance with the formulae of New Horizonsfor the Retarded, 283 NLRB 1173 (1987), Florida SteelCorp, 231 NLRB 651 (1977), and Isis Plumbing Go, 138NLRB 716 (1962)On these findings of fact and conclusions of law andon the entire record in this case, I issue the followingrecommended24ORDERDiehl Equipment Company, Inc , its officers, agents,successors, and assigns, shall1 Cease and desist from failing or refusing to hire jobapplicants because of their known or suspected member-ship in and/or support of Local Union #469 of the23 Phelps Dodge v NLRB, 313 U S 177 (1941), Hutchens Trucking Cov NLRB, 749 F 2d 32 (4th Cir 1984), Wyman Gordon Co v NLRB, 654F 2d 134 (1st Or 1981), C & R Coal Co, 266 NLRB 208 (1983), CrestTankers, 270 NLRB 47 (1984), KR! Constructors, 290 NLRB 802 (1988),Lewis Mech Works, 285 NLRB 514 (1987)24 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses DIEHL EQUIPMENT CO509United Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the UnitedStates and Canada, AFL-CIO, or any other labor orga-nization2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer immediate employment to Karl Stahl, GregWilson, and John Lehner, if necessary terminating theservices of any incumbent hired since they applied foremployment(b)Make whole Karl Stahl, Greg Wilson, and JohnLehner for wage and benefit losses they may have suf-fered by virtue of Diehl Equipment Company, Inc 's fail-ure or refusal to employ them in the manner prescribedin the remedy section of this decision(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security records, timecards, personnelrecords and reports, and all other records necessary toanalyze and determine the amount or amounts of moneydue under the terms of this Order'(d)Post at its facility in Phoenix, Arizona, and anyother locations where notices to employees are custom-arily posted copies of the attached notice marked "Ap-pendix B "25 Copies of the notice, on forms provided bythe Regional Director for Region 28, upon receipt shallbe immediately signed and posted by Respondent's au-thorized representative and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees customarily are posted Rea-sonable steps shall be taken to ensure the notices are notaltered, defaced, or covered by other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply25 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading Posted by Order of the Nation-al Labor Relations Board' shall read 'Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board",i